DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 3/11/2022 with respect to the rejection under Double Patenting has been fully considered, and are persuasive. Applicant has filed a terminal disclaimer.

Applicant’s arguments file don 3/11/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant has amended allowable subject matter into the independent claims.


Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure considerations of such amendment, it MUST be submitted no later than payment of the issue fee.
The amendments were made to the title so the title more accurately reflects the claimed subject matter.
The application has been amended as follows:

In the Title
NON-TRANSITORY COMPUTER READABLE STORAGE MEDIUM, SYSTEM, AND METHOD OF AUCTION MANAGEMENT


Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious, the features of the Applicant’s invention. The allowable features are as follows:
switching the first auction information to the second display section and the second auction information to the first display section of the graphical user interface of a bidder who is remote from the second live auction, the switching occurring at a time dependent on events at the second live auction.

The most pertinent prior art made of record include Rabenold (US 20130179293 A1), Takata (US 20140379494 A1), Ablan (US 20070214075 A1), and PTO-892 Reference U.

Rabenold discloses monitoring multiple auctions simultaneously using a single bidding device. The bidding device includes active displays and docked displays to manage the amount of information being displayed for each auction, and providing an amount of control for each auction. Rabenold does disclose where individual auctions can be switched from an active state to a docked state and vice versa, but does not disclose where the first and second display are switched and Ravenold further discloses the presence of multiple active bidding screens.

Takata discloses a system of managing multiple auctions at once for ad spaces for a specific content of the user. Takata discloses an interface that displaces multiple auctions with information about those auctions, and the interface allows the user to input bids to transmit. However, Takata does not disclose receiving a first and second data feed from multiple online sites relating to auctions, a main and supplemental display section, or automatically switching the display between the main and supplemental display.

Ablan discloses a system of posting or monitoring multiple auctions on a single platform to track and interact with auctions from multiple web sites. The system of Ablan involves receiving multiple data feeds from multiple web sites, including status, submissions, and other information. However, Ablan does not disclose a main and supplemental display, or automatically switching the displays when a second feed is received.

PTO-892 Reference U discloses an algorithm for participating in multiple auctions simultaneously. A bidding strategy can be input to the algorithm, which will then calculate viable bids to obtain the item within the user’s limits. However, PTO-892 Reference U does not disclose an interface with a main and supplemental display for participating in multiple auctions.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625